Citation Nr: 0205330	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  01-03 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the August 1985 rating decision, which increased the 
veteran's rating for bilateral glaucoma with inferior field 
of vision loss to 30 percent, effective the date of the grant 
of service connection, involved clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant served on active duty from April 1981 to 
September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that determination, the RO inter 
alia denied the appellant's claim alleging that a previous 
rating decision, in August 1985, contained clear and 
unmistakable error (CUE) when it assigned a 30 percent 
evaluation for bilateral glaucoma.  


FINDING OF FACT

The RO, in its August 1985 rating decision, considered the 
correct facts as they were known at the time, applied the 
correct statutory and regulatory authority, and reached a 
plausible conclusion that was not undebatably erroneous.  


CONCLUSION OF LAW

The August 1985 rating decision that assigned a 30 percent 
evaluation for bilateral glaucoma did not involve CUE.  
38 U.S.C.A. § 5109A (West Supp. 2001); 38 C.F.R. § 3.105(a) 
(2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  The VCAA is not applicable to allegations of 
CUE.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001).


II.  Analysis

In June 1999, the appellant alleged that the RO committed CUE 
in the "original rating decision following service", and 
that specifically he should have been assigned a 50 percent 
evaluation at that time rather than a 30 percent evaluation.  
In subsequent arguments, he maintained that the RO in 1985 
misinterpreted the results of a December 1984 Goldman Bowl 
test, which he said supported an evaluation in excess of 30 
percent.  He also argued that in 1985 the RO should have 
afforded him another VA examination to interpret the December 
1984 Goldman Bowl results.  

Soon after the appellant separated from service, the RO, in 
an April 1985 rating decision, granted service connection for 
bilateral glaucoma.  It assigned a 10 percent evaluation 
effective September 15, 1984, the day following his 
separation from service.  In an August 1985 rating decision, 
the RO increased the evaluation to 30 percent disabling, also 
effective September 15, 1984.  Thus, the appellant's claim of 
CUE in the "original rating decision following service" is 
essentially a claim of CUE in the August 1985 rating 
decision.  

"The decision of a duly constituted rating agency . . . will 
be final and binding . . . as to conclusions based on 
evidence on file at that time . . . ."  38 C.F.R. § 3.104(a) 
(1985 and 2001).  The August 1985 rating decision became 
final when the appellant did not initiate an appeal during 
the year following the notice to him of each rating decision.  
38 U.S.C.A. § 7105(b) and (c) (West 1991) (formerly 38 U.S.C. 
§ 4005(b) and (c)); 38 C.F.R. § 3.160(d) (1985).  An RO 
decision that has become final generally may not be reversed 
or amended in the absence of CUE.  See 38 U.S.C.A. § 5109A 
(West Supp. 2001) (codifying VA regulation 38 C.F.R. 
§ 3.105(a) (2001)).  

Previous determinations which are final and 
binding, including decisions of service connection, 
. . . , will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be 
reversed or amended.  For the purpose of 
authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal 
of a prior decision on the grounds of clear and 
unmistakable error has the same effect as if the 
corrected decision had been made on the date of the 
reversed decision. 

38 C.F.R. § 3.105(a) (2001). 

[The] Court [of Appeals for Veterans Claims] 
propounded a three-pronged test to determine 
whether CUE is present in a prior determination: 
(1) '[e]ither the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were 
incorrectly applied,' (2) the error must be 
'undebatable' and of the sort 'which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made,' and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)). 

"In order for there to be a valid claim of [CUE], 
. . . [t]he claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated."  
Russell, 3 Vet. App. at 313.  Moreover, a CUE claim must 
identify the alleged error(s) with "some degree of 
specificity."  Crippen v. Brown, 9 Vet. App. 412, 420 
(1996); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993) 
("to raise CUE there must be some degree of specificity as 
to what the alleged error is and . . . persuasive reasons 
must be given as to why the result would have been manifestly 
different" had the error not been made).  

In part the appellant alleged that the RO in August 1985 
should have been assigned a 50 percent evaluation, rather 
than a 30 percent evaluation, and that the RO in 1985 
misinterpreted the results of a December 1984 Goldman Bowl 
test that supported an evaluation in excess of 30 percent.  
In arguing that this test dictated a different result than 
was reached in August 1985, the appellant takes issue with 
the weight or evaluation of the evidence before the RO at 
that time.  Such an argument does not and cannot give rise to 
a valid CUE claim.  See Damrel, 6 Vet. App. at 245.  He also 
argued that in 1985 the RO should have afforded him another 
VA examination to interpret the December 1984 Goldman Bowl 
results.  A failure to assist the appellant on the part of VA 
cannot form the basis for a valid claim of CUE.  Hazan v. 
Brown, 10 Vet. App. 511, 512 (1997).  In these allegations, 
the appellant has not asserted any error of fact that, if 
true, could be said to be both undebatable and to dictate a 
different result in August 1985.  Thus, these allegations do 
not raise a valid claim of CUE in that decision.  Crippen, 9 
Vet. App. at 420.  

At the time of the August 1985 rating decision, the criteria 
for evaluating the appellant's glaucoma disability were set 
forth at 38 C.F.R. § 4.75 to § 4.84a (1985).  The RO 
initially, in its April 1985 rating decision, evaluated the 
disability pursuant to the criteria of Diagnostic Code 6013 
for simple, primary, noncongestive glaucoma, where the 
minimum rating was 10 percent and where the disability would 
be rated on impairment of visual acuity or field loss.  In 
the August 1985 rating decision, the RO assigned a 30 percent 
evaluation pursuant to the criteria of Diagnostic Code 6080 
for impairment of field vision.  Under Diagnostic Code 6080, 
a 30 percent evaluation would be appropriate in any of the 
following situations: (1) when there is homonymous 
hemianopsia; (2) for bilateral loss of the temporal half of 
the visual field; (3) for unilateral concentric contraction 
of the visual field to five degrees; or (4) for bilateral 
contraction of the visual field to 45 degrees, but not to 30 
degrees.  Bilateral concentric contraction of the visual 
field to 30 degrees, but not to 15 degrees, warrants a 50 
percent evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6080 
(1985).  The appellant has essentially alleged that the RO 
improperly applied these criteria in adjudicating the August 
1985 rating decision.  

The evidence of record at the time of the August 1985 rating 
decision included a December 1984 VA examination, a December 
1984 Goldman Bowl test, and a June 1985 VA examination.  The 
December 1984 VA examination found migrainous field loss, 
possibly due to pigmentary glaucoma, and large inferior 
defect, and the June 1985 VA examination found pigmentary 
dispersion glaucoma controlled with medication.  The results 
of the December 1984 Goldman Bowl test were not interpreted.  

In November 2001, the Board asked for an opinion from a VA 
medical expert concerning the medical interpretation of the 
December 1984 Goldman Bowl test.  The Board's letter to the 
medical expert noted the requirements of 38 C.F.R. §§ 4.76 
and 4.76a and that the RO found that the December 1984 
Goldman Bowl test results were not in strict compliance with 
these requirements.  The RO specifically indicated that the 
"appropriate Goldman Bowl Perimeters examination, with the 
required target size and test perimeters had not been 
performed."  The Board asked the VA medical expert to review 
the record and the rating criteria in effect in 1985 and to 
furnish an opinion as to whether the December 1984 Goldman 
Bowl charts were in compliance with 38 C.F.R. §§ 4.76 and 
4.76a and, if so, interpret these charts in accordance with 
the regulations.  The medical expert was also asked to 
indicate what the charts lacked if they were not in 
compliance, to state the significance of the colors used on 
the December 1984 charts, and to say whether the charts could 
be interpreted to supply the information needed to apply the 
diagnostic code.

The January 2002 response from the Chief of the Ophthalmology 
Service at the VA Medical Center in Lexington, Kentucky, did 
not directly answer the questions the Board asked.  The 
medical expert stated what normal visual fields are and 
provided the following interpretation of the December 1984 
measurements of concentric contraction:

Largest Target 		Smallest Target
Right Eye		  32 degrees			   16 degrees
Left Eye		  31 degrees			   20 degrees

The medical expert did not state what the size of the largest 
or smallest target was, and the Board concludes that she was 
unable to provide that information.

Notwithstanding that the medical expert opinion did not 
answer the questions posed by the Board, it is unnecessary to 
return the opinion for clarification.  Cf. 38 C.F.R. § 4.2 
(2001) (if a medical report does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.)  The Board's 
questions asked the medical expert whether the charts 
contained in the record comported with applicable 
regulations, which is a legal determination and not a 
question within the expertise of the medical expert.  The 
medical expert provided what information she was able to 
discern from the charts, and that information does not 
include the size of the test objects.  If the information 
required in order to use the December 1984 charts was not 
discernible from the charts today, it was not discernible in 
1985.

The RO, in its August 1985 rating decision, did not 
specifically apply the concentric contraction measurements 
from the Goldman Bowl charts to the criteria of Diagnostic 
Code 6080.  Instead, it concluded that the appellant had a 
permanent and "marked loss of the inferior field 
bilaterally."  While that analysis did not mention the 
December 1984 Goldman Bowl test, the Board cannot here 
conclude that the determination the RO reached -- that the 
severity of the disability warranted not more than a 30 
percent evaluation -- was undebatably erroneous.  There was 
no indication at the time of bilateral loss of the temporal 
half of the visual field, and nothing in the VA medical 
expert opinion suggests otherwise.  Nor is there any evidence 
that a 3 mm. white test object was used.  Nor did the 
interpretation provided by the VA medical expert in January 
2002 show measurements of unilateral concentric contraction 
of the visual field to five degrees, which might have 
supported a higher evaluation.  

There is simply no way the Board can conclude that the RO's 
determination in 1985 was clearly and unmistakably erroneous.

The appellant has not alleged that the correct facts, as they 
were known at the time, were not before the adjudicator, but 
that the regulations at the time were incorrectly applied.  
However, notwithstanding that the field of vision tests of 
record at that time do not appear to have been compliant with 
the regulations for measuring field of vision, that does not 
lead to the unmistakable conclusion that, if the tests had 
been conducted with an appropriate test target, the veteran's 
field vision would have met the requirements for a 50 percent 
evaluation.  It is not possible at this point to determine 
what the veteran's field of vision may have been in 1984 
using the correct test object.  In reviewing the August 1985 
rating decision, the Board cannot conclude that the RO 
reached a conclusion that was undebatably erroneous or that 
its failure to specifically apply the Goldman Bowl test 
measurements manifestly changed the outcome of the case at 
that time.  See Damrel, 6 Vet. App. at 245.  In light of the 
record and based on this analysis, the Board concludes that 
the August 1985 rating decision, which established the 30 
percent rating for bilateral glaucoma with inferior field of 
vision loss did not involve CUE.  


ORDER

The appellant's allegation of CUE in the August 1985 rating 
decision, which assigned a 30 percent evaluation for 
bilateral glaucoma, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

